Citation Nr: 1626730	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  07-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

INTRODUCTION

The Veteran served honorably in the U.S. Navy from May 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  That VLJ is no longer with the Board.  Although the appellant was notified, in a December 2011 letter, of his opportunity to testify before another VLJ, he did not respond to the letter.

In January 2009, September 2010 and August 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  In April 2014, the Board denied the claim.  In a May 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the claim to the Board for compliance with the directives specified by the Court.  The file was subsequently returned to the Board for compliance with the directives specified by the Court.  In November 2015, the Board again remanded the claim for additional development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an April 2016 statement from the Veteran, he appears to take issue with the rating for interstitial lung disease prior to November 10, 2012.  This matter is referred to the AOJ for appropriate action.  





FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's COPD did not manifest during service, is not the result of a service-connected disability, was not aggravated beyond its natural progression by a service-connected disability and is not etiologically-related to any aspect of service, to include asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1101, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2015).  The Court has construed this provision as entailing any additional impairment of earning capacity resulting from an already-service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition.   Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused or (b) aggravated by a service- connected disability.  Id.

Service connection is generally precluded for disabilities caused by using tobacco. See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) (2015) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).

The Veteran maintains that his current COPD is the result of asbestos exposure during service.  Specifically, he states that, while serving aboard the USS Lowry (DD-770) as a ship fitter, he was tasked with the removal of the asbestos coating over the ship's pipes.  He reported that these pipes were also located above his bunk.  Alternatively, he has claimed that his COPD was caused or aggravated by his service-connected interstitial lung disease.  
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA (Secretary) promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ("DVB Circular") provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 ("M21-1"), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).
 
These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

Under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The Court has held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

VA has determined, based on service personnel records showing that the Veteran served aboard the Lowry for five weeks, and by virtue of asbestos insulation used in ships of that era, that he was most likely exposed to asbestos during active duty.  His service treatment records, however, are void of complaints of, or treatment for a diagnosis or symptoms suggestive of COPD.

The first post-service treatment reports of record to show a diagnosis of COPD are private reports, dated in August and September 2005, which show that the Veteran was diagnosed with mild to moderate COPD.  The clinician, Dr. P.G., wrote that a chest CT scan revealed pleural plaques, which he opined were most likely a result of the Veteran's prior asbestos exposure during military service.  Significantly, he also noted that the Veteran had a 100 pack-per-year history of smoking and was trying to quit.  Dr. G. made the same assertion in a February 2006 statement, at which time, a CT showed bilateral pulmonary nodules, calcified granulomas and non-calcified bilateral pleural plaques.  

In a February 2006 statement, another private physician, S.C., wrote that the Veteran was under his treatment for COPD "as a result of previous asbestos exposure."

In a March 2007 letter, a VA physician opined that the Veteran had in-service exposure to asbestos through direct contact with asbestos exposure-lined pipes.   At
that time, he was also found to experience dyspnea upon exertion and a chronic cough.

In a June 2010 statement, the Veteran's private pulmonary physician, M.J.H.,
reported that he was treating the Veteran for asbestos with pulmonary involvement and that the Veteran had been exposed to asbestos in service.  In October 2010, he wrote that he was treating the Veteran due to a history of esophageal cancer, tobacco use and asbestos exposure.  He said that, based on the Veteran's history and radiographic studies, it appeared that he had been exposed to asbestos in the past, as he had areas of subtle fibrosis and some pleural calcification.

The Veteran was afforded a VA examination in November 2010.  The examiner diagnosed COPD and a lung abscess that had been treated and resolved.  He opined that the Veteran's lung disorder was less likely than not caused by, or a result of asbestos exposure, explaining that there had been no lung issues during service and his asbestos exposure had not been confirmed.

Because the examiner was unable to take into account the fact that the Veteran was subsequently deemed to have been exposed to asbestos in service, in November 2012, he was afforded a second VA examination.  The VA examiner diagnosed him with interstitial lung disease and COPD and opined that his "claimed condition [interstitial lung disease] is at least as likely as not incurred in, or caused by the claimed in service injury event, or illness."  He explained that the Veteran's bilateral pulmonary nodules, revealed on the October 2006 CT scan, and his pleural plaques, noted on the 2005 CT scan, were at least as likely as not due to asbestos exposure because they were known findings in imaging studies of known pulmonary asbestosis per review of the medical literature.  However, in noting that the Veteran had been a 2 packs-per-day smoker for many years, he opined that his COPD was a result of his history of heavy smoking, chronic cough and dyspnea on moderate exertion, and was not etiologically-related to asbestos exposure in service.  

Thereafter, in an April 2014 decision, the Board granted service connection for interstitial lung disease, but denied the Veteran's COPD service connection claim.  

In November 2015, the Board remanded the claim in order to obtain an addendum opinion as to the likelihood that the Veteran's COPD had been aggravated beyond the natural progression of the disease by his now-service-connected interstitial lung disease.  In a February 2016 report, the clinician opined that, although his COPD had increased in severity (i.e., it was slightly greater than its baseline level in 2005 when it was first diagnosed) it was less likely than not that it had been aggravated beyond its natural progression by his interstitial lung disease.  In this regard, she explained that, in comparing the Veteran's August 2005 pulmonary function test (PFT) results with those from November 2010 and September 2015, the change was very slight and his present symptoms were very mild.  She said that he had minimal daily symptoms and did not use his rescue inhaler often (once in the past 4 months).  She further noted that he had a daily baseline cough with phlegm production that seemed to be the same for years, and that he had had no recent exacerbation or hospitalizations.

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for COPD, to include as a result of asbestos exposure or as caused or aggravated by service-connected disability.  As noted above, his service records demonstrate that he worked on the USS Lowry as a ship fitter, and thus, was most likely exposed to asbestos.  In this instance, however, two VA examiners reviewed his complete claims file and, taking a multitude of factors into consideration, concluded that his COPD was not the result of any incident of service, to include asbestos exposure.  The examiners provided thorough, well-reasoned opinions based on medical literature that fully explained the reasons and bases for their conclusions.  Although both examiners considered the Veteran's personal statements concerning his reports of having been exposed to asbestos during service (and the November 2012 examiner opined that his interstitial lung disease was more likely than not the result of asbestos exposure), they nonetheless concluded that his COPD was not a result of any incident of service.  Moreover, the February 2016 examination provides compelling evidence that the service-connected interstitial lung disease does not aggravate COPD.  The Board finds the opinions of the VA examiners, supported by thorough reasons and bases, to be the most persuasive evidence of record as to the relationship between the Veteran's COPD, his active duty service, and his service-connected disability.  

The Board also recognizes the opinion of the Veteran's private physician, Dr. S.C., who opined that his COPD was a result of previous asbestos exposure.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  While professional medical opinions must be considered and the Board may not disregard a favorable medical opinion based solely on the rationale that it was based on a history given by the claimant (Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

Dr. S.C.'s statement, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the Board finds his opinion to be of little probative value.

As to the opinion of Dr. G, who diagnosed the Veteran with COPD, as noted above, he opined that his pleural plaques were most likely a result of his prior asbestos exposure during military service; this was the basis for his grant of service connection for interstitial lung disease.  However, Dr. G did not provide an opinion as to the cause of his COPD, instead noting only that he had a 100 pack-per-year history of smoking.  Similarly, the November 2012 VA examiner noted the Veteran's history as a heavy smoker in support of his opinion that it was more likely than not that his COPD was a result of his heavy smoking, chronic cough and dyspnea on moderate exertion.  While Dr. M.J.H. and the Veteran's VA physician both opined that he had been exposed to asbestos, neither opined that this exposure was the cause of his COPD.

Finally, as discussed above, service connection is not warranted for a disability on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service (with the exception of Buerger's Disease).  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a).  This provision applies to claims filed after June 9, 1998.  Id.  Assuming that the Veteran's COPD is related in part to cigarette smoking during and after active service (as was the opinion of the November 2012 VA examiner), because he filed his service connection claim after June 9, 1998, service connection on the basis of use of tobacco products is barred as a matter of law.  Id.   

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for COPD, to include as a result of asbestos exposure in service.   The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Veterans Claims Assistance Act of 2000 (VCAA)

VA met all statutory and regulatory notice provisions by means of letters dated in October 2005 and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment and personnel records, post-service VA and private treatment records and VA examination reports dated in November 2010, November 2012 and February 2016.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims file.  

Review of the November 2010 and November 2012 examination reports shows that the examiners reviewed the complete evidence of record, interviewed the Veteran regarding his past symptoms and treatment, and performed comprehensive examinations.  However, because these reports did not contain the complete information needed for the Board to decide the claim, the file was remanded for an addendum opinion.  Review of the February 2016 report shows that the examiner opinion, that the Veteran's COPD was not aggravated beyond its natural progression  was well-supported by the evidence of record, as well as established medical principles.  Accordingly, and taken as a whole, the Board finds the examination reports adequate upon which to base decisions in this case.  See Monzingo v Shinseki, 26 Vet. App. 97 (2012). 

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

Service connection for COPD, to include as a result of asbestos exposure, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


